Title: From George Washington to John C. Cuyler, 30 June 1782
From: Washington, George
To: Cuyler, John C.


                  
                     Gentlemen
                     Schenectady June 30 1782
                  
                  I sincerely thank you for your Congratulations on my arrival in
                     this place.
                  Whilst I join in adoring that Supreme being to whom alone can be
                     attributed the signal successes of our Arms.
                  May the same providence that has hitherto in so remarkable a
                     manner Envinced the Justice of our Cause, lead us to a speedy and honorable
                     peace—& may its attendant Blessings soon restore this, once flourishing
                     Town to its former Prosperity.
                  
               *I cannot but express my gratitude to you, for so distinguished a testimony of your regard.